DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of group I comprising claims 1-5, 7, 10, 12-17, 19 and 25 in the reply filed on 03/28/2022 is acknowledged.  The traversal is on the ground(s) that the particular protein analysis steps recited in the claims of Group I correspond to the chromatograph structures recited in the claims of Group II. It is more than reasonable to expect that searches for the analysis steps of contacting a protein to a protein A chromatography resin and identifying a protein using an electrospray ionization mass spectrometer, as recited in independent claims 1 and 25, would yield results relevant to a protein A chromatography resin and an electrospray ionization mass spectrometer, as recited in independent claim 20. This is not found persuasive because the groups I-II cover different categories of inventions that would require search in different class and sub classes. In addition, the patentability requirement for method and apparatus is different, which would result in different direction of searching. The requirement is still deemed proper and is therefore made FINAL.  Thus, claims 1-5, 7, 10, 12-17 and 19-25 are pending in the application, claims 20-24 are withdrawn from consideration as directed to non-elected invention, and claims 1-5, 7, 10, 12-17, 19 and 25 are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “the size exclusion chromatography resin”. However, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the size exclusion chromatography resin ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7, 12-17, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahoual et al. (Analytical Chemistry, 2017, IDS) (Gahoual).
Regarding claim 1 and 25, Gahoual teaches a method for identifying at least one protein (abstract), said method comprising:
contacting a sample including the protein to a chromatographic system having a protein affinity chromatography resin (FcRn) (page 5406, par 1);
washing said protein affinity chromatography resin using a mobile phase to provide an eluent including the protein (page 5406, par 1); and 
identifying the protein in said eluent using an electrospray ionization mass spectrometer run under native conditions (page 5406, par 2).
Gahoual does not specifically each that the protein affinity chromatography resin used in his work is a protein A chromatography resin. However, Gahoual teaches that “Affinity liquid chromatography (affinity LC) is one of the separation techniques routinely used for the purification of recombinant IgGs. Currently protein A and protein G affinity LC are commonly applied because of their excellent specificity enabling isolation of mAbs even from complex mixtures on a preparative scale” (page 5405, par 1). At time before the filing it would have been obvious to one of ordinary skill in the art to substitute the FcRn resin with protein A resin in Gahoual’s method, because both FcRn and protein A are protein affinity resin. 
The Supreme Court held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143). In this case, the finite number of identified, predictable solutions for protein affinity resin are protein A, protein G and FcRn resins. 
Regarding claim 2, Gahoual teaches that wherein the electrospray ionization mass spectrometer is coupled online to the chromatographic system having the protein affinity chromatography resin (page 5406, par 2).
Regarding claim 4, Gahoual teaches that wherein a splitter (a flow splitter (1:50)) with at least two paths is used to couple the electrospray ionization mass spectrometer to the chromatographic system having the protein affinity chromatography resin (page 5406, par 2).
Regarding claim 5, Gahoual teaches that wherein a splitter with at least two paths is used to couple an ultraviolet detector to the chromatographic system having the protein affinity chromatography resin (page 5406, par 2-3).
Regarding claim 7, Gahoual teaches that wherein the mobile phase used to wash the protein affinity chromatography resin comprises a volatile salt (ammonium acetate) (page 5406, par 1).
Regarding claim 12, Gahoual teaches that wherein the protein is a monoclonal antibody (title).
Regarding claim 13, Gahoual teaches that wherein the protein is a product related impurity (exposed to different oxidative stress conditions) (page 5405, par 1).
Regarding claim 14, Gahoual teaches that wherein the protein is a bispecific antibody (page 5404, par 1).
Regarding claim 15, Gahoual teaches that wherein the protein is an impurity (exposed to different oxidative stress conditions) (page 5405, par 2).
Regarding claim 16, Gahoual teaches that wherein the protein is a monoclonal antibody variant (page 5405, par 2).
Regarding claim 17, Gahoual teaches that wherein the sample comprises at least two proteins (page 5405, par 2).
Regarding claim 19, Gahoual teaches that wherein the sample is subjected to condition selected from the group consisting of deglycosylation, oxidation, heat, ultraviolet light, cool-white light, or combinations thereof (page 5405, par 4-5).
Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahoual et al. (Analytical Chemistry, 2017, IDS) (Gahoual) in view of Karas et al. (Fresenius J. Anal. Chem., 2000) (Karas).
Regarding claim 3, Gahoual does not specifically teach that wherein the electrospray ionization mass spectrometer is a nano-electrospray ionization mass spectrometer. However, Karas teaches that “The advent of nano-electrospray ionization (nano-ESI) has considerably extended the usability of ESI in the analytical mass spectrometric laboratory. One of the remarkable features of nano-ESI is its extremely low sample consumption. Only a few microliters of analyte solution (10–5–10–8 M) are sufficient for molecular weight determination and structural investigations by MS/MS. But nano-ESI is more than just a minimized-flow ESI; the low solvent flow rate also affects the mechanism of ion formation. As a consequence, the area of ESI-MS applications is significantly enhanced.”  (abstract). It would have been obiovus to one of rdianry skill in the art to include nano-electrospray ionization in gahoual’s method, in order to use less sample.
Regarding claim 10, Karas teaches that wherein a flow rate of electrospray from the electrospray ionization is about 10 nL/min to about 50 nL/min (20-50 nL/min) (page 671, par 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797